DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stretchable Display Device Capable of Preventing Damage Caused by Static Electricity.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20180046221) in view of Kim (US 20160141545).
As per claim 1, Choi discloses a stretchable display device (Abstract; Fig. 1, #10; [0022]), comprising:
a lower substrate (#100) on which a display area (#DA) displaying an image and a non-display area (#NDA) adjacent to the display area (#DA) are disposed ([0022]-[0024]; [0040]);
a plurality of pixel substrates (#101) disposed in the display area (#DA);
a plurality of outer substrates (i.e., outer substrates of #101) disposed in the non-display area (#NDA; [0040]);
a plurality of pixels (#200) disposed on the plurality of pixel substrates (#101; [0024]; [0038]).
However, Choi does not explicitly teach a plurality of gate drivers disposed on the plurality of outer substrates and outputting gate voltages to the plurality of pixels; and
at least one blocking layer at least partially overlapping with the plurality of gate drivers.
Kim teaches a plurality of gate drivers (Fig. 5, #GIP) disposed on the plurality of outer substrates (#NA) and outputting gate voltages to the plurality of pixels ([0067]-[0069]); and
at least one blocking layer (#VSS) at least partially overlapping with the plurality of gate drivers (#GIP; [0068]-[0069]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the blocking layer disclosed by Kim to the stretchable display device of Choi so that the bezel area is designed as having the minimized size (Kim: [0069]).  
Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim in view of Zhang (US 20170192319).
As per claim 2, Choi in view of Kim discloses the stretchable display device of claim 1, wherein the at least one blocking layer (Kim: #Vss) includes,
a second blocking layer (Kim: Fig. 6, #VSS) disposed above the gate drivers (Kim: #GIP; [0088]).
However, the prior art of Choi and Kim do not teach a first blocking layer disposed below the gate drivers.
Zhang teaches a first blocking layer (Fig. 1, #20) disposed below the gate drivers (#100; [0020]-[0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the first blocking layer disclosed by Zhang to the stretchable display device of Choi in view of Kim so as to provide for electrostatic protection during production of the stretchable display device.
As per claim 3, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 2, wherein the first blocking layer (Zhang: #20) includes either a metal or a transparent conductive oxide (Zhang: [0022]).
As per claim 4, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 2, wherein (Zhang: Fig. 1 discloses) the first blocking layer (Zhang: #20) is disposed between the lower substrate (Zhang: #10) and the outer substrates (Zhang: #30, 50, 80).
As per claim 5, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 2, wherein the second blocking layer (Kim: #VSS) includes either a metal or a transparent conductive oxide (Kim: [0090]).
As per claim 6, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 2, further comprising:
a first sub-pixel connection line (Kim: i.e., ground line) supplying a low-potential pixel driving voltage to each of the plurality of pixels (Kim: [0068]); and
a second sub pixel connection line (Kim: #GL) supplying a high-potential pixel driving voltage to each of the plurality of pixels (Kim: [0068]).
As per claim 7, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 6, wherein the first sub-pixel connection line and the second sub-pixel connection line are disposed on the gate drivers (Kim: [0068].
As per claim 8, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 7, further comprising:
a cover insulating layer (Kim: #G1) covering the first sub-pixel connection line (Kim: i.e., ground line) and the second sub-pixel connection line (Kim: #GL).
As per claim 9, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 8, further comprising:
an upper substrate (Kim: Fig. 6, #PL) facing the lower substrate (Kim: #SUB),
wherein the second blocking layer (Kim: Fig. 6, #VSS) is disposed between the cover insulating layer (Kim: #G1) and the upper substrate (Kim: #PL).
As per claim 10, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 6, wherein each of the first blocking layer (Zhang: #20) and the second blocking layer (Kim: #VSS) is electrically connected to either the first sub-pixel connection line (Kim: i.e., ground line) or the second sub-pixel connection line ([0068]).
As per claim 11, Choi discloses a stretchable display device (Abstract; Fig. 1, #10; [0022]), comprising:
a stretchable substrate (#100) on which a display area (#DA) displaying an image and a non-display area (#NDA) adjacent to the display area (#DA) are disposed ([0022]-[0024]; [0040]);
a plurality of first rigid substrates (#101) disposed in the display area (#DA; [0028]);
a plurality of pixels (#200) disposed on the plurality of first rigid substrates (#101; [0024]; [0038]).
However, Choi does not explicitly teach a plurality of second rigid substrates disposed in the non-display area;
a plurality of gate drivers disposed on the plurality of second rigid substrates and including at least one gate transistor;
a plurality of blocking layers disposed above the at least one gate transistor.
Kim teaches a plurality of second rigid substrates (Figs. 5-6; i.e., second rigid substrates of the GIP) disposed in the non-display area (#NDA; [0068]-[0069]);
a plurality of gate drivers (#GIP) disposed on the plurality of second rigid substrates (i.e., second rigid substrates of the GIP) and including at least one gate transistor ([0082]);
a plurality of blocking layers (Fig. 6, #VSS) disposed above the at least one gate transistor ([0082]; [0088]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the blocking layers disclosed by Kim to the stretchable display device of Choi so that the bezel area is designed as having the minimized size (Kim: [0069]).
However, the prior art of Choi and Kim do not teach a plurality of blocking layers disposed below the at least one gate transistor configured to prevent introduction of external static electricity.
Zhang teaches a plurality of blocking layers (Fig. 3, #20) disposed below the at least one gate transistor (#100) configured to prevent introduction of external static electricity ([0020]-[0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the first blocking layer disclosed by Zhang to the stretchable display device of Choi in view of Kim so as to provide for electrostatic protection during production of the stretchable display device.
As per claim 12, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 11, further comprising:
a first blocking layer (Zhang: Fig. 1, #20) disposed below the gate transistor (Zhang: #100; [0020]-[0021]); and
a second blocking layer (Kim: Fig. 6, #VSS) disposed above the gate transistor (Kim: [0082]; [0088]).
As per claim 13, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 11, further comprising:
at least one pixel connection line (Kim: i.e., ground line) supplying a constant voltage to each of the plurality of pixels (Kim: [0068]),
wherein each of the plurality of blocking layers (Kim: #VSS) is electrically connected to the at least one pixel connection line (Kim: [0068]).
As per claim 14, Choi in view of Kim in view of Zhang discloses the stretchable display device of claim 11, wherein the each of the plurality of blocking layers (Kim: #VSS) includes either a metal or a transparent conductive oxide (Kim: [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622